Title: To James Madison from Josiah Meigs, 27 April 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        General Land Office 27th April 1815
                    
                    I have the honor to enclose a letter from Mr Kerr, relative to the road from the foot of the rapids of the Miami of Lake Erie to the western line of the Connecticut reserve. By the treaty of Brownstown the sd road, 120 feet wide, & all the land within one mile of it, on each side thereof, was acquired from the Indians; By the act of 12 decr. 1811 (page 8 Vol 11) the President was authoriz’d to cause the road to be run & marked & to approve the plat.
                    The act of 4th. feby last directs that the land on each side of the sd road shall be attached to the district of Canton, in consequence of which, instructions were given to have the lands surveyed, but as the plat of the road could not be found in this office nor in the office of the Secretary of the Treasury, I wrote to Mr Beale one of the Commissioners who marked the road, & from him obtained his field notes, from which a plat was made in this office & transmitted to the Surveyr. General as the basis of the survey of two miles wide.
                    As I am not certain that the plat which the Commissioners were directed to transmit for your approbation, received that approbation, I have the honor to send herewith a copy of the plat protracted from their field notes, and I am of opinion that it will be better to adhere to the road marked on it, than to deviate from it on the suggestions of Individuals, however respectable. I have the honor to be most respectfully Sir your obedt. servt.
                    
                        
                            Josiah Meigs
                        
                    
                